—Judgment (denominated an order), Supreme Court, Bronx County (Douglas McKeon, J.), entered September 16, 1992, which denied petitioner’s CPLR article 78 application to declare null and void the determination of the Board of Standards and Appeals adopting a preliminary finding of the Departments of City Planning and Environmental Protection *633requiring petitioner to prepare a targeted draft environmental impact statement, unanimously affirmed, without costs.
The preliminary finding of these City Environmental Quality Review Act (CEQR) agencies accompanied their issuance of a positive declaration determining that a targeted draft environmental impact statement (DEIS) is required for further consideration of petitioner’s application for zoning variance. Petitioner’s argument misconstrues the nature of this stage of the application process, which is only preliminary. Because petitioner’s application continues to be under review pending submission of the DEIS, no rights have yet been adjudicated, and thus the right to a public hearing mandated under the State Environmental Quality Review Act, CEQR and the City’s own administrative rules has not yet been triggered (see generally, NY City Charter § 1041 [1]; § 1046; 2 RCNY ch 1; cf., 43 RCNY 6-10 [c]; see, 6 NYCRR 617.8 [d]).
We find that the administrative determination is not affected by an error of law, or arbitrary and capricious or an abuse of discretion in any other way. Concur — Sullivan, J. P., Ellerin, Wallach, Ross and Rubin, JJ.